Title: From George Washington to Benjamin Walker, 13 December 1781
From: Washington, George
To: Walker, Benjamin


                        
                            Sir
                            Philada 13th Decemr 1781.
                        
                        From the representation which you laid before me yesterday, it appears that the proceedings of the Court are
                            principally impeded for want of the evidence of General Elbert and Colo. Ternant.
                        As to the first, it is more than probable that in ten or twelve days the return of the Messenger will
                            determine whether his evidence can or cannot be obtained, and in the same time Colo. Ternant may possibly be relieved from
                            the difficulty under which he at present labors, as the Commissary of prisoners is negotiating an exchange in which he will
                            be included. In consideration of these circumstances, I would think it advisable that the Court should proceed to take
                            such other Evidence as can be obtained on the part of the prosecution and then adjourn for such time as they may
                            reasonably expect to hear from Genl Elbert—This is merely my opinion, and I would not wish the Court to think themselves
                            bound to follow it. I am &c.
                    